Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The only independent claim is now claim 8. Claim 8 requires a VH and VL comprising certain sequences, each of which comprise three CDRs. CDRs are known in the art to 1) define the binding properties of an antibody (structure/function correlation) and 2) be unpredictably sensitive to mutation, such that even a single amino acid change can increase binding, decrease binding, fully remove any binding, or even fully alter the target protein of the antibody. As noted in the parent application 15/923011 (now US 10766953), while the invention set forth in the specification is one of humanization, this includes mutations to the CDRs, not just the framework. These mutation could not have been a priori predicted to preserve the antibody’s binding functions and so are considered non-obvious.
It is noted that dependent claim 9 allows for sequences 95% identical to certain sequences in claim 8. As claim 9 is a dependent claim, it must still include all the limitations of claim 8. Thus, claim 9 cannot be reasonably interpreted to be allowing changes to, e.g., SEQ ID NO: 74 to arrive at a sequence which does not comprise at least one of SEQ ID NOs: 26, 27, 28, 74, 76, or 78 (VHs required by claim 8). Rather, these claim limitations are reasonably interpreted as highlighting the structural similarity between many of these sequences, e.g., that one or more VH sequences of claim 8 is at least 95% identical but less than 100% identical to SEQ ID NO: 74. Moreover, there is a clear additional limitation: SEQ ID NOs: 45 and 46 comprise SEQ ID NOs: 27 and 31, respectively, but also set forth additional amino acids required by the antibody. Thus, claims 9-11 meet the requirements of §112, including §112(a) and (d).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam Weidner/Primary Examiner, Art Unit 1649